Exhibit 10.3

CONSULTING AND

SCIENTIFIC ADVISORY BOARD AGREEMENT

CONSULTING AND SCIENTIFIC ADVISORY BOARD AGREEMENT (the “Consulting Agreement”)
shall be effective as of January 1, 2010, between AVEO PHARMACEUTICALS, INC., a
Delaware corporation with offices at 75 Sidney Street, 4th Floor, Cambridge, MA
02139 (the “Company”) and Raju Kucherlapti, PhD residing at 6 Wildflower Lane,
Weston, MA 02493 (“Consultant”).

Whereas, the Company desires to have the benefit of the Consultant’s knowledge
and experience in the development of its technology base, and the Consultant
desires to provide consulting services to the Company and serve as a member of
the Company’s Scientific Advisory Board all as hereinafter provide in this
Agreement; and

Now, Therefore, in consideration of the promises and mutual agreements
hereinafter set forth, effective the date hereof, the Company and the Consultant
hereby agree as follows:

The Company desires to engage Consultant to perform consulting services for the
Company and Consultant desires to perform such services, on the terms and
conditions hereinafter set forth.

 

  1. Academic Responsibility

It is recognized that as a member of the faculty and/or professional staff of
Brigham and Women’s Hospital (“BWH”) Partners HealthCare Systems, Inc. and
Harvard Medical School (collectively, the “Institute”), Consultant is
responsible for a variety of duties at the Institute and is subject, as is this
Agreement, to all requirements of the Institute’s Faculty Policy on Integrity in
Science/Financial Conflicts of Interest and the BWH Patent Policy, which
requirements may constrain in one or more than one aspects the performance of
consulting services hereunder.

 

  2. Term

The period during which Consultant is engaged in a consulting relationship with
the Company hereunder is hereafter referred to as the “Consulting Period.” The
Company agrees to retain Consultant, and Consultant agrees to serve, on the
terms and conditions of this Agreement for a period commencing on the date
hereof and ending on December 31, 2011, subject to earlier termination as
provided herein. This Agreement may be renewed by mutual consent of both
parties.

 

  3. Duties and Services

3.1 During the Consultation Period, the Consultant shall serve as a member of
the SAB and shall render exclusively to the Company or to the Company’s designee
such consulting services in the Consultant’s field of expertise and knowledge
related to the technologies and business of the Company (the “Services”) and at
such times and places as the



--------------------------------------------------------------------------------

Company may from time to time request. The Company shall give the Consultant
reasonable advance notice of any consulting services required of the Consultant
hereunder.

3.2. All work to be performed by the Consultant for the Company shall be under
the general supervision of the Company.

3.3. Consultant shall devote such time and energies as is reasonably necessary
to fulfill his obligations hereunder, subject to his commitments to the
Institute. Notwithstanding the foregoing, Consultant shall devote 10 days per
year, to be reasonably distributed over the year as shall be determined in good
faith by the Board of Directors of the Company (the “Board”) or the senior
management of the Company that may be designated by the Board (the “Senior
Management”), fulfilling his obligations hereunder (the “Time Commitment”).
Service by the Consultant on the Board and the Scientific Advisory Board of the
Company shall qualify towards satisfaction of the Consultant’s Time Commitment.

3.4. Consultant agrees that he will be available on a reasonable basis for
meetings and interactions with the Company. It is understood that Consultant
shall be an independent contractor who may be engaged in other employment or who
shall render other consulting services during the period of this Consulting
Agreement, subject to the limitations of Section 7 hereof. Such consulting
services shall not involve any use of Institute facilities, space, materials or
other resources, provided that Consultant may use the library and the
Consultant’s office.

 

  4. Compensation

4.1 As compensation for the Consultant’s services hereunder, the Company shall
pay Consultant, during the Consulting Period, the lesser of (i) $750 per hour or
(ii) $3,000 per day.

4.2 Consultant acknowledges that as an independent contractor he is not entitled
to participate in or receive any benefit or right offered to Consultants of the
Company under any Consultant benefit plan, including without limitation, medical
and health insurance. Consultant acknowledges that the Company will not withhold
taxes on any amounts paid to him hereunder and that Consultant is responsible
for all tax withholding, social security, unemployment insurance and other
similar payments.

 

  5. Expenses

Consultant shall be entitled to reimbursement for all reasonable, appropriate or
necessary travel and other out-of-pocket expenses necessarily incurred in the
performance of his duties hereunder in accordance with the then-regular
procedures of the Company; provided that any expenses in excess of $2,500 in any
calendar quarter shall require written approval, which approval shall not be
unreasonably denied or withheld.

 

- 2 -



--------------------------------------------------------------------------------

  6. Representations and Warranties of Consultant

Consultant represents and warrants to the Company that, to the best of his
knowledge, Consultant is under no contractual restriction or obligation which is
inconsistent with the execution of this Agreement, the performance of his duties
hereunder, or the other rights of the Company hereunder except as set forth in
Section 1. Consultant represents and warrants that the Time Commitment contained
in Section 3 above is acceptable and consistent, in all respects, with his
performance of contractual obligations for the Institute. Consultant represents
and warrants that this Agreement has been reviewed by the Institute and to the
best of Consultant’s knowledge, the execution and performance of this Agreement
is not inconsistent with and will not violate any policies or procedures of the
Institute which are applicable to the Consultant. Consultant represents and
warrants that, to the best of his knowledge, the execution of this Agreement and
the performance of his duties hereunder in no way conflicts with any
non-disclosure or confidentiality agreement between the Consultant and any third
party. Consultant represents and warrants that Consultant has provided to the
Company a list of all consulting agreements, confidentiality and non-disclosure
agreements and assignment of inventions agreements to which Consultant is a
party.

 

  7. No Conflict of Interest; Non-Competition.

(a) Consultant agrees not to incur any conflicting obligation without the prior
written consent of AVEO. For the duration of the Consultation Period and for two
(2) years thereafter, Consultant will not engage in any activity that would
compete with AVEO, including, becoming employed by, serving as a consultant for,
or serving on an advisory board for another for-profit enterprise that competes
directly with AVEO, without the prior written consent of AVEO. Notwithstanding
the foregoing, nothing in this Agreement is intended to limit or interfere with
Consultant’s performance of his duties and responsibilities to his employer.

Nothing in this Agreement shall be construed to restrict or limit the duties
Consultant is performing or may perform in the course of, or incidental to,
Consultant’s appointment at the Institute, including but not limited to research
sponsored by a third party commercial or governmental entity, nor shall anything
in the agreement be construed to restrict or limit Consultant’s right to serve
as an Consultant to any hospital, or to any governmental or not-for-profit
organization.

(b) During the term of this Agreement and for a period of one (1) year
commencing on the expiration or termination (if earlier) of this Agreement,
Consultant will not solicit, entice, persuade or induce any individual who is
then, or has been within the preceding six-month period, an employee or
consultant of the Company or any of its subsidiaries or affiliates to terminate
his employment or consulting relationship with the Company or any of its
subsidiaries or affiliates or to become employed by or enter into contractual
relations with any other individual or entity, and the Consultant shall not
approach any such employee or consultant for any such purpose or authorize or
knowingly approve the taking of any such actions by any

 

- 3 -



--------------------------------------------------------------------------------

other individual or entity. The term “affiliate” shall mean any person or entity
that directly, or indirectly through one or more intermediaries, is controlled
or is controlled by, or is under common control of the Company.

(c) Since a breach of the provisions of this Section 7 could not adequately be
compensated by money damages, the Company shall be entitled, in addition to any
other right and remedy available to it, to an injunction restraining such breach
or a threatened breach, and in either case no bond or other security shall be
required in connection therewith. Consultant agrees that the provisions of this
Section 7 are necessary and reasonable to protect the Company in the conduct of
its business. If any restriction contained in this Section 7 shall be deemed to
be invalid, illegal, or unenforceable by reason of the extent, duration, or
geographical scope thereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form such restriction
shall then be enforceable in the manner contemplated hereby.

(d) The provisions of this Section 7 shall survive any termination or expiration
of this Agreement.

 

  8. Patent, etc.

Any interest in patents, patent applications, inventions, technological
innovations, copyrights, copyrightable works, developments, discoveries,
designs, processes, formulas, know-how, data and analysis, whether patentable or
not which Consultant may conceive or reduce to practice or author in the direct
performance of consulting services to the Company under this Agreement and in
the Field (“Inventions”), shall belong to the Company; provided, however, that
in accordance with the Institute’s Patent Policy, the Company shall not obtain
any right in or respecting any Invention or related ideas and discoveries which:
(a) received direct or indirect financial support from the Institute, including
funding from any outside source awarded to or administered by the Institute, or
(b) made use of any space, facilities, materials or other resources of the
Institute including resources provided in-kind by outside sources. Consultant
shall disclose to the Institute’s Office of Corporate Sponsored Research and
Licensing, in confidence, all Inventions which are related to Consultant’s
research, clinical, or educational activities at the Institute in order to
provide the Institute an opportunity to assess, together with the Company,
whether the invention is subject to the provisions of this Section 8. As soon as
a Consultant conceives of, reduces to practice or authors any Invention, he
agrees immediately to communicate such fact in writing to the Company, and
forthwith upon request of the Company, Consultant shall assist in the execution
of all such assignments and other documents (including applications for patents,
copyrights, trademarks, and assignments thereof) and take all such other action
as the Company may reasonably request in order to (a) vest in the Company all
Consultant’s right, title, and interest in and to Inventions which are the sole
property of the Company, and (b) if patentable or copyrightable, to obtain at
Company expense patents or copyrights (including extensions and renewals)
thereof in any and all countries in such name as the Company shall determine.
Time devoted by the Consultant to satisfying the foregoing

 

- 4 -



--------------------------------------------------------------------------------

obligations shall qualify toward satisfaction of the Consultant’s Time
Commitment. The provisions of this Section 8 shall survive any termination or
expiration of this Agreement.

 

  9. Confidential Information

(a) All confidential or proprietary information concerning the conduct, affairs,
products, Inventions, plans, or other aspects of the Company’s business,
prospects or assets or other information relating to the business of the Company
or of any customer or supplier of the Company which Consultant may obtain from
the Company during the Consulting Period shall not (except in compliance with
Section 10 herein) be published, disclosed, or made accessible by him to any
other person, firm or corporation either during or after the Consulting Period
or used by him, either directly or indirectly, except during the Consulting
Period in the business and for the benefit of the Company, in each case without
prior written permission of the Company. Consultant shall return all physical
evidence of such confidential information to the Company prior to or at
termination of his retention as a Consultant by the Company. Notwithstanding the
foregoing, the Consultant’s legal counsel may retain a single copy of the
confidential information for archival purposes only to provide a record of
disclosure for a period of five (5) years following the expiration or
termination of this Agreement. As used in this Section 9 “confidential
information” shall mean any information developed by or on behalf of, or
otherwise acquired by, the Company and regarded by the Company as confidential,
except that information which: (i) is generally known and available to the
public; (ii) was known to Consultant prior to being obtained from Company
hereunder; (iii) was lawfully given to Consultant by an independent third party;
(iv) was developed by or on behalf of Consultant independent of being obtained
from Company hereunder. (v) becomes public knowledge without breach by
Consultant of any obligations of confidence to the Company, (vi) Consultant is
obligated to produce by operation of law, or (vii) is necessary to disclose for
the protection of patient safety or prevention of imminent danger to the public.

(b) The provisions of this Section 9 shall survive the expiration or termination
of this Agreement for a period of five (5) years.

(c) The rights of the Company, and the obligations of the Consultant set forth
in Sections 7(a), 8, and 9, including without limitation any interest in
Inventions, are subject to and limited by rights of the Institute, including
without limitation any interest in Inventions, growing out of its relationship
with Consultant.

 

  10. Publications

The Consultant shall provide the Company with an early draft copy of any
proposed publication of research results within the Field or any other such area
that may be competitive with the business of the Company. If the Company informs
the Consultant, within fifteen (15) days of receipt of an advance copy of a
proposed publication which conveys the content of a final publication that such
publication in its reasonable judgment could be expected to have a material
adverse effect on any of its intellectual property, the Consultant shall, to the

 

- 5 -



--------------------------------------------------------------------------------

extent permitted by the policies and procedures of the Institute and any
agreements to which he is a party, delay or prevent such publication as proposed
for a period not to exceed thirty (30) days to permit the timely preparation and
filing of a patent application(s) or application(s) for a certificate of
invention on the information involved; provided that the Company will use its
reasonable best efforts to review and prepare and file any such patent
application(s) or application(s) for a certificate of invention as quickly as
quickly as possible.

 

  11. Termination

(a) Notwithstanding anything herein contained, on or after the date hereof and
prior to the end of the Consulting Period:

 

  (i) either party may terminate this Agreement at any time without cause, upon
30 days written notice, or immediately upon Cause.

 

  (ii) this Agreement shall terminate automatically if Consultant shall be
unable to discharge his duties hereunder by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted for a period of not less than nine months in any eighteen month
period.

 

  (iii) this Agreement shall terminate, if the Consultant shall die, on the date
of Consultant’s death.

For the purposes of this Agreement, “Cause” for termination shall be deemed to
exist upon (a) a good faith finding by the Board, of the willful failure by the
Consultant to perform the Time Commitment, (b) a good faith finding by the Board
of material failure by the Consultant to perform Duties as requested the Board
or Senior Management, (c) Consultant’s intentional or reckless disregard of the
rules or policies of the Company made known to him, or material breach of any
agreement with the Company (including this Agreement), (d) a good faith finding
by the Board, material dishonesty, gross negligence, material misconduct or
fraud on the part of the Consultant, or (e) the conviction of the Consultant of,
or the entry of a pleading of guilty or nolo contendere by the Consultant to,
any crime involving moral turpitude or any felony; provided that, in the case of
clauses (a), (b) or (c) above, the Consultant shall be given written notice of
such failure and a period of fifteen (15) business days to remedy such failure,
with the determination as to whether such remedy has occurred to be made solely
by the Board, acting in good faith and exercising reasonable judgment.

 

  12. Survival

Sections 7, 8, 9, 19, and 20 hereof shall survive termination of this Agreement.

 

  13. Entire Agreement; Modification

 

- 6 -



--------------------------------------------------------------------------------

This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersedes all existing agreements between them
concerning such subject matter, and may be modified only by a written instrument
duly executed by each party.

 

  14. Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be mailed, return receipt requested, or delivered
against receipt to the party to whom it is to be given at the address of such
party set forth in the preamble to this Agreement (or to such other address as
the party shall have furnished in writing in accordance with the provisions of
this Section 14). Notice to the estate of Consultant shall be sufficient if
addressed to Consultant as provided in this Section 14. Any notice or other
communication given by certified mail shall be deemed given three days after the
time of certification thereof, except for a notice changing a party’s address
which shall be deemed given at the time of receipt thereof.

 

  15. Waiver

Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provisions of this Agreement. The
failure of a party to insist upon strict adherence to any term of this Agreement
on one or more occasions shall not be considered a waiver or deprive that party
of the right thereafter to insist upon strict adherence to that term or any
other term of this Agreement. Any waiver must be in writing, signed by the party
giving such waiver.

 

  16. Binding Effect

Consultant’s rights and obligations under this Agreement shall not be
transferable by assignments or otherwise. The provisions of this Agreement shall
be binding upon and inure to the benefit of Consultant and his heirs and
personal representatives, and shall be binding upon and inure to the benefit of
the Company and its successors and assigns. The term successors and assigns
shall include any Company, partnership, association or other entity which buys
all or substantially all of the Company’s assets, stock or with which it merges
or consolidates.

 

  17. Headings

The headings in this Agreement are solely for the convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.

 

  18. Counterparts; Governing Law

 

- 7 -



--------------------------------------------------------------------------------

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. It shall be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts, without giving effect to the
conflict of laws.

 

  19. Use of Name

Neither the name of the Consultant nor that of BWH, nor Partners HealthCare
System, nor any variation thereon nor any variation thereon nor adaptation
thereof may be used in any advertising, promotional or sales literature, or
other publicity without the prior written approval of the party whose name is to
be used, which approval shall not be unreasonably withheld.

 

  20. Indemnification

The Company shall indemnify, defend and hold harmless Consultant and
Consultant’s successor, heirs and assigns and BWH and its trustees, employees
and staff (“Indemnitees”) against any liability, damage, loss or expense
(including reasonable attorneys’ fees and expenses of litigation) incurred by or
imposed upon the Indemnitees or any one of them in connection with any claims,
suits, actions, demands other than any liability, damage, loss or expense
resulting from Indemnitee’s bad faith, wrongful misconduct or gross negligence
or judgments arising from the good faith performance of the consulting services
by Consultant.

[The remainder of this page is left blank intentionally]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

AVEO PHARMACEUTICALS, INC.     CONSULTANT

/s/ Murray O. Robinson

   

/s/ Raju Kucherlapati

Murray O. Robinson, PhD     Raju Kucherlapati, PhD Senior Vice President,
Translational Research     Co-chair of the Scientific Advisory Board    

 

 

- 9 -